Citation Nr: 0614761	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-31 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
associated fatigue and memory loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO) which continued a 50 percent 
evaluation for PTSD.  

The veteran had a RO hearing in June 2004.  The transcript is 
associated with the claims file.  He requested a Board 
hearing, which was scheduled for November 2005, but withdrew 
this request in October 2005.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, and mood, due to 
symptoms such as near-continuous panic or depression; neglect 
of personal appearance and hygiene; difficulty adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD with 
associated fatigue and memory loss have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 
(2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In an October 2003 letter, prior to issuance of the February 
2004 rating decision, VA informed the veteran of the evidence 
necessary to substantiate his claim.  The letter delineated 
evidence received by VA, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA, in effect, asked the veteran to provide 
any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  However, despite inadequate notice 
on these two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An August 
2004 statement of the case provided the veteran with 
applicable regulations on disability ratings.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  Thus, the Board finds that any such 
failure was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's VA treatment records, VA examinations, and 
various lay statements have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B. Background and Evidence

During an October 2003 VA examination, which included a 
review of the veteran's claims folder, the veteran reported 
that he was no longer in psychiatric treatment or counseling, 
and did not want to take medications.  He complained of 
fatigue, reporting that he took at least one day off a week 
from work and that he decided to travel less due to his 
fatigue.  He reported relationship problems with his wife, 
stating that there were times when he just wanted to be left 
by myself.  He had two children, ages 6 and 3.  He complained 
that he felt too exhausted to spend time with them after 
work, stating that all he wanted to do was eat and then fall 
asleep.  

During the mental status examination, the examiner reported 
that the veteran's behavior was tense and his speech was 
hesitant and somewhat pressured.  His mood was anxious and at 
times irritable.  His affect was constricted.  His thought 
process was logical and goal directed.  There were no 
indications of depersonalization, hallucinations, or 
illusions.  There were no obsessions or delusions.  He was 
preoccupied with his chronic fatigue.  He denied any suicidal 
or homicidal ideation.  He was oriented times four.  The 
examiner stated that he was most likely functioning in the 
above-average range of intelligence.  Long-term and short-
term memory showed some impairment.  His ability to 
concentrate and attend showed some mild impairment.  His 
level of abstraction and insight were poor.  

The veteran reported getting 4 to 5 hours of sleep a night 
with Melatonin to help him sleep.  He drank 4 to 5 cups of 
coffee a day to stay awake.  He described his appetite as up 
and down, his energy level as low, and his sex drive as 
nonexistent.  He drank alcohol occasionally and only 
socially, and did not use any recreational drugs.  On a scale 
of 0 to10, with 0 being very depressed and 10 being happy, he 
rated himself between 4.5 and 5.  On a scale of 0 to10, with 
0 being very anxious and 10 being relaxed, he rated himself 
at 4.  He reported that he was irritable all the time, 
stating that he liked to get things done, and when they were 
not, he became irritable.  He stated that he tried not to 
think about the negative things that happened to him in 
service, that the war in Iraq was a trigger for him, and that 
he thought about these things about twice a week, secluding 
himself.  

The examiner opined that the veteran's primary diagnosis was 
mood disorder with depressive features due to chronic fatigue 
and headaches, that his PTSD symptoms were still present, 
warranting a diagnosis of chronic PTSD, but that it was not 
the primary diagnosis at that point.  The veteran was also 
diagnosed with panic disorder with agoraphobia secondary to 
PTSD.  The examiner assessed the veteran with problems 
related to his primary support group, social environment, and 
occupation.  The examiner assigned a Global Assessment 
Functioning (GAF) code of 50, related to mood disorder with 
depressive features in the "serious symptoms" range.  The 
examiner based this on the veteran's fatigue, which was 
causing such severe impairment that he was missing work and 
his relationship with his wife and children had deteriorated.  
The examiner stated that the veteran was no longer 
exercising; was not doing anything other than working, eating 
and sleeping; and was finding no enjoyment in life. 

The veteran was seen by VA three times in July 2004.  He was 
seen in the emergency room after having an anxiety attack 
while driving back from New York for work.  The physician 
indicated that the veteran had PTSD with anxiety attacks, not 
yet true panic attacks.  In a subsequent treatment reports, a 
VA social worker noted symptoms of depression, in addition to 
PTSD, and a GAF score of 65.  The examiner related his panic 
attack to a truck fire that occurred in service.  In another 
report, the social worker noted that the veteran's affect was 
serious, his thoughts and speech were guarded, and his mood 
was depressed.  The examiner related the veteran's obsession 
with cleanliness to the truck fire in-service.  

In a July 2003 statement, the veteran's wife described his 
frequent mood swings, weekly complaints of fatigue and 
migraine headaches, and relationship difficulties. During a 
June 2004 RO hearing, and in an October 2005 lay statement, 
the veteran complained of chronic fatigue, headaches, and 
problems with sleep.  He reported not being able to spend 
time with his children due his fatigue, and difficulty with 
his marital relationship.  The veteran did not have much of a 
social life.  He had two friends, including his partner at 
work.  He did not get together with family.  He also reported 
difficulties at work, having to take time off, and difficulty 
with traveling in relation to work due to his fatigue.  

In a June 2004 letter,  the veteran's supervisor at the 
United States Department of Homeland Security stated that the 
veteran had been employed there for about 7 years, that his 
performance for the first 5 years had been outstanding, and 
that over the last 2 years, he noticed a drop in attendance 
as well as appearance. The veteran had taken numerous days 
off due to constant complaints of fatigue.  The supervisor 
felt that his condition affected the veteran's job 
performance and attendance.  

Time sheets submitted by the veteran in July 2003 show that 
in 2002, he used 197.5 hours of annual leave, 74 hours of 
sick time, and he reported taking 16 hours of compensation 
time.  In 2003, he used 12 hours of annual leave, 64 hours of 
sick leave, and he reported taking 33 hours of compensation 
time over 24 weeks.  

C.  Law and Analysis

The veteran is seeking an increased evaluation for PTSD.  The 
Board has carefully reviewed the evidence and statements made 
in support of the claim and finds that the evidence supports 
a 70 percent rating for PTSD.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability and a case 
where the veteran expresses dissatisfaction with an initial 
rating of a disability that has just been service-connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  Id.  
In this case, a staged rating is not for consideration.

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400, 9411 (2005).  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, GAF codes ranging from 1 to 100, reflect 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF codes from 71 to 80 
reflect transient symptoms, if present, and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family arguments); resulting in no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind school work).  
DSM-IV at 46-47.  GAF codes from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Codes ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Codes ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2005); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The Board finds that the veteran's overall disability picture 
is most consistent with a 70 percent rating for PTSD.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  The record 
shows that veteran's symptoms have resulted in occupational 
and social impairment with deficiencies in areas such as 
work, family relations, judgment, thinking, and mood due to 
symptoms such as near-continuous panic or depression; neglect 
of personal appearance and hygiene; difficulty adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  See Id.  

The veteran exhibits deficiencies in work and family 
relations.  Lay statements from the veteran, his wife, and 
his supervisor describe difficulties with his family 
relationships, a lack of social relationships, and decreased 
work attendance and performance.  During his October 2003 VA 
examination, the veteran was assessed with problems related 
his primary support group, social environment, and 
occupation.  His GAF of 50, related to mood disorder, 
reflected serious symptoms.  The examiner based this on his 
fatigue, which was causing such severe impairment that the 
veteran was missing work and his relationship with his wife 
and children had deteriorated.   

Although the examiner related his GAF to mood disorder, he 
did not clearly separate the effects of the veteran's 
service-connected PTSD from his nonservice-connected mood 
disorder.  The GAF code reflects the veteran's level of 
functioning based on the effects of his fatigue, which cannot 
be differentiated from his service-connected PTSD with 
fatigue and memory loss.  As such, the Board will attribute 
all of his symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board notes that in July 2004 VA treatment notes, a VA 
social worker reported a GAF of 65, listed under clinical 
reminder activity, GAF screening.  However, this GAF score 
was not associated with a full psychiatric examination, there 
was no indication that this was a current GAF assessment, and 
no indication that it conformed with DSM-IV criteria.  See 
38. C.F.R. § 4.125 (a) (2005).  Thus, the Board finds that 
the VA examination provides the more probative evidence of 
the veteran's social and occupational functioning.  Id.  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The veteran's GAF of 
50 reflects serious impairment in social and occupational 
functioning.  See DSM-IV at 46-47.  His GAF is consistent 
with a 70 percent evaluation for PTSD with deficiencies in 
work, family and social relationships.  His mental status 
examinations did not reflect other symptoms described for GAF 
codes ranging from 41 to 50 such as suicidal ideation, severe 
obsessional rituals, or frequent shoplifting.  See Id.  

The veteran exhibits deficiencies in judgment, thinking, and 
mood.  The October 2003 VA examiner diagnosed the veteran 
with mood disorder with depressive features.  His wife 
described an increase in mood swings in her July 2003 lay 
statement.  His mental status examination reflects tense 
behavior, hesitant and pressured speech, and constricted 
affect.  His mood was anxious and at times irritable.  He had 
some impairment in long-term and short-term memory; mild 
impairment in ability to concentrate and attend; and his 
level of abstraction and insight were poor.    
 
The veteran exhibits symptoms such as panic or depression; 
neglect of personal appearance and hygiene; difficulty 
adapting to stressful circumstances; and inability to 
establish and maintain effective relationships.  The October 
2003 VA examination diagnosed a mood disorder with depressive 
features as well as panic disorder with agoraphobia secondary 
to PTSD.  He was seen by VA for an anxiety or panic attack in 
July 2004.  A lay statement from his supervisor noted a 
change in the veteran's appearance.  Lay statements from the 
veteran reflect difficulty adapting to stressful situations, 
including work.  He reported missing work due to constant 
fatigue, secluding himself when he thought about negative 
things that occurred in-service, and relationship problems 
with his wife, stating that there were times when he just 
wanted to be left by myself.  Further, as noted above, he has 
exhibited serious impairments in social family relations.

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name, 
to warrant a 100 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran's assigned 70 percent evaluation 
already reflects occupational impairment resulting from the 
veteran's PTSD symptoms.  The veteran's PTSD has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

D.  Conclusion

The Board concludes that the evidence supports a 70 percent 
rating for the veteran's PTSD for the entire appeal period.  
ORDER

A 70 percent rating, but no more, is granted for PTSD with 
associated fatigue and memory loss, subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


